Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applican's previously elected a grouping of patentably indistinct species of compound of formula (I), such as the compound 38 
    PNG
    media_image1.png
    126
    187
    media_image1.png
    Greyscale
 and 54 
    PNG
    media_image2.png
    72
    155
    media_image2.png
    Greyscale
 and of tumors as a grouping of patentably indistinct species of diseases.  Claims 1-3, 8 and 10 are pending in this application and read on the elected species. 
Examination
The group of patentably indistinct species elected by applicants (above) is not patentable. Pursuant to M.P.E.P. §803.02, the search has been limited to the elected species of compounds 
    PNG
    media_image3.png
    94
    133
    media_image3.png
    Greyscale
wherein one of R3 or R4 is phenyl and one of R1 or R2 is –(CH2)m -3-7 membered hetrocyclyl wherein the heterocyclyl is piperazine or morpholine, and tumors as depicted above. The search encompasses claims 1-3, 8 and 10. The prior art search will not be extended unnecessarily to cover all non-elected species. 
withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2009/0163545.
The claims are drawn to a method for inhibiting LC3 proteins in a subject, comprising treating the subject with a compound of Formula (I).
The prior art disclosed a method for altering the lifespan of a eukaryotic organism, for treating conditions related to lifespan, for treating a disease or condition relating to the proliferative capacity of cells, for treating ocular disorders, neural cell death, to prevent apoptosis, to treat skin cancer, etc., comprising providing a compound of formula:
    PNG
    media_image4.png
    148
    304
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    183
    311
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    171
    311
    media_image6.png
    Greyscale
 ,
    PNG
    media_image7.png
    109
    301
    media_image7.png
    Greyscale
 ,
    PNG
    media_image8.png
    138
    286
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    138
    274
    media_image9.png
    Greyscale
 (#54) or
    PNG
    media_image10.png
    110
    306
    media_image10.png
    Greyscale
. See whole document, particularly claims 1 and 3-9 and para [0040-0042, 0049]. The prior art also teaches that the eukaryotic organism is a mammal, such as humans para [0039]. The compounds can be found as explained in paragraph [0075] of the prior art.
All the steps with the same compound, as currently claimed in claim 1, have been described in the prior art. It therefore follows that the administration of the 
See MPEP 2112: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable."). See also MEHL/HIophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). 
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69. Also, see MPEP In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.” 
Regarding claim 10, the prior art is silent about the families and subfamilies of such proteins. However, the method for inhibiting LC3 proteins in a subject as recited in claim 1 is not limited by information about families and subfamilies of proteins that are not required in claim 1.
Applicant stated that Goldfarb fails to teach or suggest the method of claim 1. Applicant’s response does not explain why Applicants believe that the prior art does not teach the method of claim 1. The response also did not point out supposed errors in the examiner’s rejection and thus, it does not comply with 37 CFR 1.111(b). It is the examiners view that Goldfarb teaches the method of claim 1 as explained above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 12-13 of co-pending Application No. 16/614,465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is no patentable distinction between the compounds as claimed in the reference application, and the method of using the compounds, as claimed here. See Mosler Sage & Lock Co. V. Mosler, Bahmann & Co., 127 U.S. 354, 218 S.Ct. 1148 (1888) [The first patent was of an article; the second patent, held invalid, was for a method of making it]. See also Ex parte MacAdams, 206 USPQ 445 [The patent had a composition of matter; the application had the method of use]. While the examined claims in the reference application are directed to compounds/composition and the instant claims are directed to methods, the reference application discloses the utility of the compounds and the instant claims claim the same method of using that is described in the specification of the reference application. The applications have the same international filling date.
This rejection is also proper under the recent court decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ 2d 1797. The claims of a later patent were invalid for obviousness-type double patenting because the earlier patent claimed the compound and disclosed its utility in the specification, and the later patent claimed a method of using the patented compound for the use described in the specification of the earlier patent. Such is the case here, wherein the compounds have been claimed in a co-pending application and the method of using them was disclosed therein. The instant claims are claiming the method of using the compounds of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-3, 8 and 10 are rejected. No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE RODRIGUEZ-GARCIA/
Primary Examiner, Art Unit 1626